Exhibit 10.2

 

CONDENSATE TRANSPORTATION AGREEMENT

 

 

THIS AGREEMENT entered into effective as of this 24th day of June, 2014, by and
between GreenHunter Pipeline, LLC, a Delaware limited liability company
(“GreenHunter”), having an office at 1048 Texan Trail, Grapevine, Texas 76051
and Tuesday Pipeline, LLC, a limited liability company ("Tuesday Pipeline"),
having an office at 300 Ottawa Ave. NW, Suite 200, Grand Rapids, Michigan 49503.

 

RECITALS

 

Tuesday Pipeline is the successor in interest to Petro Energy Services, LLC
(PES) under that certain Letter of Intent dated March 27, 2014 (LOI) originally
between PES and GreenHunter. In the LOI the parties envisioned Tuesday Pipeline
transporting Brine, Water, natural gas liquids and condensates on behalf of
GreenHunter. Further the LOI envisioned the parties signing one or more
definitive agreements. This agreement is a definitive agreement regarding the
transportation of Condensate and certain other aspects of the plans detailed in
the LOI.

 

GreenHunter is desirous of having a pipeline installed for the transportation of
Condensate on GreenHunter's behalf and Tuesday Pipeline is willing to construct,
own, operate and maintain pipeline facilities as may be necessary to provide
Condensate transportation that may be requested by GreenHunter subject to the
terms and conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, agreements and
undertakings hereinafter set forth, GreenHunter and Tuesday Pipeline agree as
follows:

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
1

--------------------------------------------------------------------------------

 

 

ARTICLE I

 

INITIAL PROCEDURE AND COMMITMENT

 

1.1     GreenHunter agrees that it shall, in the exercise of due diligence, a)
acquire rights to Condensate produced by various oil and gas companies and b)
install the facilities sufficient for GreenHunter to perform its obligations
hereunder. GreenHunter further commits and dedicates to Tuesday Pipeline all
Condensate acquired by it and produced from the Contract Area described in
Appendix A, attached hereto and made a part hereof.

 

1.2     Tuesday Pipeline agrees that it shall, in the exercise of due diligence,
acquire the necessary rights and purchase the necessary right-of-way, permits,
site locations and materials to construct, install, operate and maintain a
pipeline and related facilities, including pumping stations as may be required.
The Tuesday Condensate Pipeline shall be constructed, installed and made
commercially operational between the locations described in the attached
Appendices A and B. The Tuesday Condensate Pipeline shall be constructed in
accordance with all applicable local, state and Federal specifications. The
Tuesday Condensate Pipeline shall be a 6” Fiberspar pipeline capable of flowing
35,000 barrels of Condensate per day and will accept deliveries of GreenHunter's
Condensate at the Point(s) of Receipt set forth on Appendix B, attached hereto
and made a part hereof, and redeliver such Condensate at the Point(s) of
Delivery set forth in Appendix C, attached hereto and made a part hereof. The
Tuesday Condensate Pipeline shall be constructed, installed and made
commercially operational within 570 days of the date after the date of this
Agreement. If the Tuesday Condensate Pipeline has not been constructed and
installed by Tuesday Pipeline within 570 days after the date of this Agreement,
then for each one (1) month delay, Tuesday Pipeline shall owe GreenHunter as
liquidated damages an amount equal to one hundred thousand dollars ($100,000).
For the first six (6) months for which liquidated damages are owed to
GreenHunter, GreenHunter shall recover all of the liquidated damages by Tuesday
Pipeline determining the applicable monthly Transportation Charge using a fee of
$2.00 per barrel in lieu of the fee shown on Appendix D for a period of time and
covering as many barrels as are necessary to pay all liquidated damages. If
liquidated damages are owed to GreenHunter for any month after the first six
(6), months then in that event, Tuesday Pipeline shall pay GreenHunter (i) cash
for the liquidated damages for said month and (ii) cash for the first six (6)
months of liquidated damages in lieu of the reduction in the applicable monthly
Transportation Charge described above. Further, GreenHunter may, acting in good
faith and not capriciously, terminate this Agreement upon thirty (30) days
written notice to Tuesday Pipeline if the delay continues for more than a year.
As part of Tuesday Pipeline’s requirements under this Agreement, Tuesday
Pipeline must acquire the necessary land, easements, rights-of-way, site
locations, etc. to construct and install the Tuesday Condensate Pipeline. The
failure of Tuesday Pipeline to acquire the necessary land rights to build the
pipeline required hereunder on terms acceptable to it, shall enable Tuesday
Pipeline to cancel and terminate this Agreement upon thirty (30) days written
notice without liability to GreenHunter provided such notification is sent on or
before December 31, 2014.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
2

--------------------------------------------------------------------------------

 

 

1.3     On or before August 30, 2014, Tuesday Pipeline shall deliver to
GreenHunter a formal commitment letter from a lender providing for the financing
of the construction of the Tuesday Condensate Pipeline. In the event Tuesday
Pipeline does not deliver the formal commitment letter to GreenHunter by August
30, 2014, GreenHunter may extend such time for Tuesday Pipeline to deliver the
formal commitment letter or either party may terminate this Agreement.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
3

--------------------------------------------------------------------------------

 

 

ARTICLE II

 

CONDENSATE TRANSPORTATION SERVICE

 

2.1     GreenHunter shall deliver a moving average of at least 10,000 barrels
per day of Condensate, and warrants and agrees to pay for a minimum delivery
quantity of 600,000 bbl in each two (2) month period during the term of this
Agreement in accordance with Appendix D. In the event GreenHunter delivers more
than 600,000 barrels over any two (2) month period, then the number of barrels
delivered in excess of 600,000 for such two (2) month period shall be credited
toward the minimum number of barrels required to be delivered in the subsequent
two (2) month period. The Condensate delivered by GreenHunter to Tuesday
Pipeline shall be at the Point(s) of Receipt for transportation on the Tuesday
Condensate Pipeline, and Tuesday Pipeline shall transport and redeliver all such
Condensate to GreenHunter at the Point(s) of Delivery. This transportation
service shall be on a Firm Basis and shall pertain to transportation between the
Point(s) of Receipt and the Point(s) of Delivery.

 

2.2     GreenHunter shall arrange for removal of Condensate after delivery at
Point(s) of Delivery in order to allow for continuous delivery of Condensate by
Tuesday Pipeline at the Point(s) of Delivery.

 

2.3          Tuesday Pipeline shall not transport any Condensate on the Tuesday
Condensate Pipeline from any party other than GreenHunter unless such Condensate
is delivered by and through GreenHunter.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
4

--------------------------------------------------------------------------------

 

 

ARTICLE III

 

POINT(S) OF RECEIPT

 

3.1     GreenHunter shall deliver Condensate at the Point(s) of Receipt which
shall be located on land owned or leased by GreenHunter within the Contract
Area. The land, whether acquired by GreenHunter directly from the surface owner
or by GreenHunter from Tuesday Pipeline, must be on terms mutually acceptable
between the parties. The failure of GreenHunter to acquire or lease property
necessary to conduct the operations required hereunder on terms acceptable to
it, shall enable GreenHunter to cancel and terminate this Agreement upon thirty
(30) days written notice to Tuesday Pipeline provided such notice is received on
or before December 31, 2014. GreenHunter shall operate and maintain any required
truck offloading, barging docks, and storage tanks at the Point(s) of Receipt
along with any necessary loading and unloading tanks. GreenHunter installs,
operates and maintains all facilities at the Point(s) of Receipt.

 

ARTICLE IV

 

POINT(S) OF DELIVERY

 

4.1     Tuesday Pipeline shall redeliver Equivalent Quantities Condensate to
GreenHunter at the Point(s) of Delivery on land owned or leased by GreenHunter.
The land acquired by GreenHunter must be on terms mutually acceptable between
the applicable parties. The failure of GreenHunter to acquire or lease property
necessary to conduct the operations required hereunder on terms acceptable to
it, shall enable GreenHunter to cancel and terminate this Agreement upon thirty
(30) days written notice to Tuesday Pipeline provided such notice is received on
or before December 31, 2014. GreenHunter shall install, operate and maintain all
facilities and equipment at the Point(s) of Delivery.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
5

--------------------------------------------------------------------------------

 

 

ARTICLE V

 

TERM

 

5.1     This Agreement shall become effective as of the date hereof and shall
continue for a period of time ending on December 31st of the tenth full calendar
year of deliveries. For example if deliveries commence on July 1, 2015, the
first full calendar year of deliveries would be in the year 2016 and the term
would end on December 31, 2025. This Agreement may be terminated by either party
if (i) the other party breaches any material term, covenant or condition that is
not cured upon thirty (30) days written notice; (ii) it fails to acquire or
lease real property necessary to build its facilities or conduct its operations
under this Agreement pursuant to Sections 1.2, 3.1 and 4.1 or (iii) by mutual
agreement between the parties.

 

5.2       In the event this Agreement is not terminated earlier pursuant to
Section 5.1 above, GreenHunter may, at its option, extend this Agreement for two
(2) consecutive periods of five (5) years by providing Tuesday Pipeline with at
least six (6) months written notice prior to the end of the then current term.

 

ARTICLE VI

 

TRANSPORTATION CHARGE

 

6.1     For all transportation under this Agreement, GreenHunter shall pay
Tuesday Pipeline the charges specified in Appendix D attached hereto and made a
part hereof.

 

ARTICLE VII

 

GENERAL TERMS AND CONDITIONS

 

7.1     This Agreement is specifically subject to the General Terms And
Conditions, which are attached as Appendix E and made a part hereof.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
6

--------------------------------------------------------------------------------

 

 

ARTICLE VIII

 

NOTICES

 

8.1     Any notice, request, demand, statement or payment provided for in this
Agreement shall be sent to the parties at the following addresses:

 

 

GreenHunter Pipeline, LLC

Tuesday Pipeline, LLC

 

1048 Texan Trail 

Payments: As directed on the invoice

 

Grapevine, TX 76051

All Other: Tuesday Pipeline, LLC

 

Attn: Mr. Morgan F. Johnston

300 Ottawa Ave. NW, Suite 200

 

Fax: 972-410-1066

Grand Rapids, Michigan 49503

 

Email:  

Attn: Kurt Rushmore

 

mjohnston@greenhunterwater.com

Fax: 616-774-2648

 

 

Email: klr@majorpipe.com

 

 

 

 

With a copy to:

 

 

2480 State Road 

 

 

Marietta, Ohio 45750 

 

 

Attn.: Mr. John Jack

 

 

Attn: Mr. Kirk J. Trosclair

 

 

Email: jjack@greenhunterwater.com

 

 

Email: ktrosclair@greenhunterwater.com

 

 

8.2     Either party may change its address under this Agreement by notice to
the other party. Unless otherwise provided, all notices and other communications
required, permitted or desired to be given including any notice of termination
or breach of this Agreement shall be in writing and sent by (1) hand delivery,
(2) U.S. mail with all postage and other charges fully prepaid, or (3) facsimile
transmission or (4) e-mail properly addressed as shown above, or at such other
place as a party may substitute by written notice. Such notices and
communications shall be deemed to have been sent on the date (i) mailed, (ii)
transmitted as evidenced by fax machine confirmation of receipt, (iii) e-mailed
as reflected by the e-mail confirmation and hand delivery is on the date on
which the notice is received by the addressee.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
7

--------------------------------------------------------------------------------

 

 

8.3     This Agreement includes the following Appendices A through E which are
made a part hereof.

 

ARTICLE IX

 

RIGHT OF FIRST OFFER

 

9.1      If Tuesday Pipeline, or their affiliate assignees, as the Selling
Party, elects to sell all or any part of its interest in the Tuesday Condensate
Pipeline (the “Tuesday Condensate Pipeline Offered Interests”), it shall
promptly give written notice, according to Section 8.1, to GreenHunter, with
full information concerning its proposed disposition, which shall include the
name and address of the prospective purchaser (who must be ready, willing and
able to purchase), the purchase price, and all other terms of the offer. Both
Parties agree to keep such disposition confidential and restricted only to the
prospective purchaser. GreenHunter shall then have a right of first offer (the
“ROFO”) to acquire the Tuesday Condensate Pipeline Offered Interests.
GreenHunter must provide notice to the Selling Party that it intends to acquire
the Tuesday Condensate Pipeline Offered Interests within sixty (60) business
days from the date of receipt of the notice from the Selling Party. Under the
ROFO, GreenHunter must make a binding offer to purchase all of the Tuesday
Condensate Pipeline Offered Interests, whereupon the Selling Party shall have
the option to accept such offer, to decline the offer and retain the Tuesday
Condensate Pipeline Offered Interests, or to sell the Tuesday Condensate
Pipeline Offered Interests to a third Party, so long as the price paid by such
third Party is greater than GreenHunter’s offer. Such ROFO rights are not
assignable without written consent from the other Party. In the event Tuesday
Pipeline retains the Tuesday Condensate Pipeline Offered Interests or the third
party does not close the transaction, GreenHunter’s ROFO shall survive and
continue to be effective during the term of this Agreement.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
8

--------------------------------------------------------------------------------

 

 

9.2     If GreenHunter, or their affiliate assignees, as the Selling Party,
elects to sell all or any part of its interest in the barging docks, storage
tanks and other equipment on the property owned or leased by GreenHunter subject
to this Agreement (the “GreenHunter Offered Interests”), it shall promptly give
written notice, according to Section 8.1, to Tuesday Pipeline, with full
information concerning its proposed disposition, which shall include the name
and address of the prospective purchaser (who must be ready, willing and able to
purchase), the purchase price, and all other terms of the offer. Both Parties
agree to keep such disposition confidential and restricted only to the
prospective purchaser. Tuesday Pipeline shall then have a right of first offer
(the “ROFO”) to acquire the GreenHunter Offered Interests. Tuesday Pipeline must
provide notice to the Selling Party that it intends to acquire the GreenHunter
Offered Interests within sixty (60) business days from the date of receipt of
the notice from the Selling Party. Under the ROFO, Tuesday Pipeline must make a
binding offer to purchase all of the GreenHunter Offered Interests, whereupon
the Selling Party shall have the option to accept such offer, to decline the
offer and retain the GreenHunter Offered Interests, or to sell the GreenHunter
Offered Interests to a third Party, so long as the price paid by such third
Party is greater than Tuesday Pipeline’s offer. Such ROFO rights are not
assignable without written consent from the other Party. In the event
GreenHunter retains the GreenHunter Offered Interests or the third party does
not close the transaction, Tuesday Pipeline’s ROFO shall survive and continue to
be effective during the term of this Agreement.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
counterparts, each of which is an original and all of which are identical, as of
the day and year first above written.

 

 

TUESDAY PIPELINE, LLC  

GREENHUNTER PIPELINE, LLC

                        By:

 

 

By:

            Kirk J. Trosclair           Executive Vice President and COO        
       

 

 

By: 

     

 

 

 

Terry Clark    

 

 

 

Vice President  

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

                         

 
10

--------------------------------------------------------------------------------

 

   

APPENDIX A

 

Contract Area

 

All of GreenHunter's current and after acquired right, title and interest in and
to all Condensate acquired from oil and gas producers and attributable to wells
within the following described area:

 

 

 

Counties of Washington, Greene and Fayette in the Commonwealth of Pennsylvania

 

[END OF APPENDIX A]

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 


--------------------------------------------------------------------------------

 

 

APPENDIX B

 

Point(s) of Receipt

 

 

 

    Meter Name

Number

Facility/Location 

     and/or Number

 

 

 

1)

In or around Claysville, Pennsylvania 

 

 

EXACT LOCATION TO BE DETERMINED

 

 

 

 

2)

Southeast of Waynesburg, Pennsylvania

 

 

EXACT LOCATION TO BE DETERMINED

 

 

 

 

[END OF APPENDIX B]

 

 

The exact locations of all Point(s) of Receipt shall be mutually agreed upon by
the parties.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

  

 


--------------------------------------------------------------------------------

 

 

APPENDIX C

 

Point(s) of Delivery

 

 

 

   

Meter Name

Number  

Facility/Location

     and/or Number

 

 

 

1) 

At the outlet flange of the Tuesday Condensate Pipeline around Benwood, West
Virginia

 

 

EXACT LOCATION TO BE DETERMINED

 

 

 

 

[END OF APPENDIX C]

 

The exact locations of all Point(s) of Delivery shall be mutually agreed upon by
the parties.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 


--------------------------------------------------------------------------------

 

 

APPENDIX D

 

Transportation Charge

 

 

Definitions

 

CMV     =     Current Month Volumes delivered as measured at the Points of
Receipt during the month being charged.

 

PMV      =     Prior Month Volumes delivered which is the CMV from the
immediately prior month.

 

--------------------------------------------------------------------------------

 

Monthly transportation charges are determined on a two (2) month rolling basis
as follows:

 

If the first month of deliveries is a partial month, the transportation charge
shall be determined by multiplying the monthly deliveries by the per barrel
transport fee shown below.

 

In first full month of deliveries, the transportation charge shall be the number
of barrels delivered during the month multiplied by the per barrel transport fee
show below.

 

In all succeeding months the transportation charge shall be determined in
accordance with the following:

 

 

a)

If PMV + CMV is > than or = to 600,000

 

Monthly transportation charge equals CMV * per barrel transport fee shown below.

 

 

b)

If PMV + CMV is < 600,000

 

 

(I)

Monthly transportation charge equals CMV * per barrel transport fee shown below.

 

PLUS

 

 

(II)

Monthly transportation charge equals (600,000 – (PMV+ CMV)) * per barrel
transport fee shown below.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 


--------------------------------------------------------------------------------

 

 

 

 

Per Barrel Transport Fees:

 

Contract

Years

  Per Barrel Transport Fee

   

1 and 2  

  $3.00

   

3 and 4  

  $3.00

   

5 and 6  

  $3.00

   

7 and 8  

  $2.95

   

9 and 10  

  $2.95

   

11 and 12  

  $2.95

   

13 and 14  

  $2.90

   

15 and 16  

  $2.90

   

17 and 18  

  $2.90

   

19 and 20  

  $2.85

 

 

 

[End of Appendix D]

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 


--------------------------------------------------------------------------------

 

 

APPENDIX E

 

GENERAL TERMS AND CONDITIONS

SECTION I

 

DEFINITIONS

 

E-1.1     The term "day" shall mean a period of 24 consecutive hours commencing
at 9:00 A.M. Eastern clock time on one calendar day and ending at 9:00 A.M.
Eastern clock time the following calendar day.

 

E-1.2     The term "month" shall mean the period beginning at 9:00 A.M. Eastern
clock time on the first day of a calendar month and ending at 9:00 A.M. Eastern
clock time on the first day of the following calendar month.

 

E-1.3     The term "Condensate" a low-density mixture of hydrocarbon liquids
that are present as gaseous components in the raw natural gas produced from many
natural gas fields. It condenses out of the raw gas if the temperature is
reduced to below the hydrocarbon dew point temperature of the raw gas

 

E-1.4     The term "Equivalent Quantity" shall mean an equivalent quantity of
Condensate expressed in barrels to that received by Tuesday Pipeline at the
Point(s) of Receipt less Shipper's proportionate share of Tuesday Pipeline’s
actual gains or losses of barrels on the Tuesday Condensate Pipeline.

 

E-1.5     The term "Fiberspar" shall mean 1,500 psig which is the Maximum
Allowable Operating Pressure of the Tuesday Condensate Pipeline.

 

E-1.6     The term "Firm Basis" means that Tuesday Pipeline agrees to transport
all Condensate, up to 35,000 barrels per day, delivered during the term of the
Agreement from the Point(s) of Receipt to the Point(s) of Delivery, except for
reasons of Force Majeure.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
1

--------------------------------------------------------------------------------

 

 

E-1.7     The term "Tuesday Condensate Pipeline" shall mean the pipeline
constructed, installed, operated and maintained by Tuesday Pipeline from the
Point(s) of Receipt to the Point(s) of Delivery, including any pumping stations
as may be installed by Tuesday Pipeline.

 

E-1.8     The term "Barrel" shall mean a standard barrel of Condensate which is
42 US gallons.

 

E-1.9     The term “Water” shall mean water from a municipality or body of
water.

 

E-1.10     The term “Contract Year” shall mean a period of twelve (12)
consecutive months commencing on January 1st of each year; provided, however,
that the first Contract Year will commence on the date of first delivery of
Condensate hereunder and end on December 31st of that year.

 

SECTION II

 

VOLUMES AND DISPOSITION OF CONDENSATE

 

E-2.1     On or before the 20th day of the month Tuesday Pipeline shall forward
to GreenHunter a written report detailing GreenHunter’s actual quantities of
Condensate delivered at the Point(s) of Receipt during the prior month.

 

E-2.3     To allow Tuesday Pipeline to efficiently operate the Tuesday
Condensate Pipeline, GreenHunter agrees to use its reasonably best efforts to
deliver Condensate at the Point(s) of Receipt at uniform daily volumes and
rates.

 

E-2.3     If Tuesday Pipeline is not able to effectuate delivery of Condensate
at the Point(s) of Delivery because of GreenHunter's failure to secure the
necessary arrangements to take and dispose of, or store Condensate, then Tuesday
Pipeline is authorized to cease taking receipt of Condensate at the Point(s) of
Receipt and delivering Condensate at the Point(s) of Delivery.

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
2

--------------------------------------------------------------------------------

 

 

SECTION III

 

POSSESSION AND RESPONSIBILITY

 

E-3.1     As between Tuesday Pipeline and GreenHunter, GreenHunter shall be
deemed in exclusive control and possession of the Condensate transported
hereunder and responsible for any damage or injury caused thereby until it is
delivered to Tuesday Pipeline at the Point(s) of Receipt and after it is
redelivered by Tuesday Pipeline at the Point(s) of Delivery. Tuesday Pipeline
shall be deemed in exclusive control and possession of said Condensate and
responsible for any damage or injury caused thereby after it is delivered by
GreenHunter at the Point(s) of Receipt and before it is redelivered by Tuesday
Pipeline to GreenHunter at the Point(s) of Delivery.

 

E-3.2     Tuesday Pipeline shall have no liability to GreenHunter for
consequential, incidental, exemplary, punitive or indirect damages, lost profits
or other business interruption damages, arising out of the performance or
nonperformance of any obligation under the Agreement, by statute, in tort or
contract, under any indemnity provision or otherwise.

 

E-3.3     GreenHunter shall have no liability to Tuesday Pipeline for
consequential, incidental, exemplary, punitive or indirect damages, lost profits
or other business interruption damages, arising out of the performance or
nonperformance of any obligation under the Agreement, by statute, in tort or
contract, under any indemnity provision or otherwise.

 

SECTION IV

 

DELIVERY PRESSURE

 

E-4.1     GreenHunter shall deliver volumes of Condensate to Tuesday Pipeline at
the Point(s) of Receipt at any positive pressure. Tuesday Pipeline shall
install, own, operate and maintain the necessary pumping facilities to increase
the pressure of the Condensate as needed in order to deliver such Condensate at
the Point(s) of Delivery.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
3

--------------------------------------------------------------------------------

 

 

SECTION V

 

MEASUREMENT AND MONITORING

 

E-5.1     All Condensate received at the Point(s) of Receipt and the Point(s) of
Delivery shall be measured by Tuesday Pipeline. Tuesday Pipeline shall purchase,
install, own, operate and maintain the measurement at the Point(s) of Receipt.
All Condensate received by Tuesday Pipeline at the Point(s) of Receipt shall be
monitored for quality by GreenHunter. GreenHunter shall purchase, install, own,
operate and maintain all quality monitoring equipment. Each party shall supply
the other with electronic connections to provide continuous reporting of
measured volumes and quality. Each party shall furnish the other with all
calibration reports and grants the other the right to attend all calibrations.
Five (5) day written notice of calibrations shall be provided by the parties.

 

E-5.2     Notwithstanding the above, the parties may at their own expense
purchase, install, operate and maintain independent measurement and quality
monitoring equipment.

 

SECTION VI

 

QUALITY

 

E-6.1     Unless prior approval is received from Tuesday Pipeline, all
Condensate received from GreenHunter at the Point(s) of Receipt shall comply
with any more stringent specifications as may ever be required by any
governmental authority having jurisdiction and at a minimum the following
specifications:

 

(a)   All Condensate shall be free of contaminates and of merchantable quality.

 

E-6.2     In the event that GreenHunter delivers Condensate not meeting the
quality specifications of this Section, GreenHunter shall be responsible for any
and all loss suffered by Tuesday Pipeline to the Tuesday Condensate Pipeline,
including pumps, meters, tanks and other facilities forming a part of the
Tuesday Condensate Pipeline. Additionally, GreenHunter shall be responsible for
any and all expenses incurred by Tuesday Pipeline arising from or relating to
the delivery of Condensate not meeting the foregoing quality specifications
including, without limitation, corrosion or damage to the Tuesday Condensate
Pipeline and the movement of Condensate off of the Tuesday Condensate Pipeline
due to contamination and any disposal costs associated therewith.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
4

--------------------------------------------------------------------------------

 

 

E-6.3     Tuesday Pipeline will receive Condensate at the Point(s) of Receipt
and deliver same Condensate at the Point(s) of Delivery without any processing
or treating.

 

E-6.4     In the event that the Condensate delivered by GreenHunter at the
Point(s) of Receipt fails at any time to meet the specifications of this
Article, Tuesday Pipeline shall notify GreenHunter of such failure and thereupon
may, at its option, refuse to accept delivery pending correction. Upon
demonstration acceptable to Tuesday Pipeline that the Condensate being tendered
for delivery at the Point of Receipt(s) meets the quality specifications of this
Article, Tuesday Pipeline shall resume taking delivery of Condensate.

 

SECTION VII

 

TAXES

 

E-7.1     GreenHunter and Tuesday Pipeline shall each pay, and be responsible
for, their own taxes, tariffs, and duties however designated, levied, or charged
against it resulting from this Agreement, including, without limitation, all
state and local privilege, severance or excise taxes, and any amount in lieu of
or addition to such taxes, tariffs, and duties.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
5

--------------------------------------------------------------------------------

 

  

SECTION VIII

 

CREDIT WORTHINESS

     

E. 8.1      Only in the case that GreenHunter becomes delinquent on two (2)
consecutive monthly payments to Tuesday Pipeline in accordance with Section X
herein, Tuesday Pipeline may demand that GreenHunter provide an unconditional
and irrevocable Letter of Credit (as defined below) from a financial institution
reasonably acceptable to Tuesday Pipeline or an alternative form of security
proposed by GreenHunter and acceptable to Tuesday Pipeline and consistent with
commercial practices established by the Uniform Commercial Code that is equal to
the charge for two( 2) months of service hereunder.

 

a)     “Letter of Credit” means one or more irrevocable, transferable standby
letter of credit issued by a U.S. commercial bank or a U.S. branch of a foreign
bank provided that GreenHunter is not an affiliate of such bank, and provided
that such bank has an issuer and/or corporate crediting of at least A2 from
Moody’s or A from Standard and Poors or Fitch Ratings. In the event of different
ratings from the rating agencies, the lowest rating shall apply.

 

b)     Costs of a Letter of Credit shall be borne by GreenHunter.

 

c)     If the credit rating of the bank issuing the Letter of Credit falls below
the specified rating, GreenHunter shall notify Tuesday Pipeline in writing
within five (5) business days of such event and shall have fourteen (14)
business days following written notice to provide another Letter of Credit.

 

E-8.2      Tuesday Pipeline shall not be required to commence or to continue
service hereunder if GreenHunter shall be or become insolvent.

 

E-8.3     GreenHunter shall not be required to commence or to continue service
hereunder if Tuesday Pipeline shall be or become insolvent.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
6

--------------------------------------------------------------------------------

 

 

SECTION IX

 

WARRANTY OF RIGHT TO DELIVER AND INDEMNITY

 

E-9.1     Each party warrants that at the time of delivery at the Point(s) of
Receipt or the Point(s) Of Delivery it will have the right to deliver the
Condensate and that it will indemnify the other party, defend, and save it
harmless from suits, actions, debts, accounts, damages, costs, losses and
expenses arising from or out of adverse claims of any and all persons to said
Condensate or to royalties, taxes, license fees or charges thereon.

 

E-9.2     Each Party (“Indemnifying Party”) hereby covenants and agrees with the
other Party, and its Affiliates, and each of their directors, officers and
employees (“Indemnified Parties”), that except to the extent caused by the
Indemnified Parties’ gross negligence or willful misconduct, the Indemnifying
Party shall protect, defend, indemnify and hold harmless the Indemnified Parties
from, against and in respect of any and all losses incurred by the Indemnified
Parties to the extent those losses (i) arise from claims brought by any of the
Indemnifying Party’s employees, Tuesday Pipeline or GreenHunter s
subcontractors, or their employees for losses due to bodily injury, death or
damage to property or (ii) arise from or are related to: (a) the Indemnifying
Party’s facilities or operations under this Agreement; or (b) the Indemnifying
Party’s possession and control of the Condensate.

 

SECTION X

 

BILLING AND PAYMENT

 

E-10.1     On or before the 20th day of each calendar month, Tuesday Pipeline
shall render an invoice to GreenHunter for the total transportation charges
incurred during the preceding calendar month. GreenHunter will pay Tuesday
Pipeline the amount due on or before the thirtieth (30th) day after the invoice
is received. All such payments shall be made by either a) check if sent by next
day air or b) wire transfer in the form of immediately available funds directed
to a bank account designated by Tuesday Pipeline on its invoice.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
7

--------------------------------------------------------------------------------

 

 

E-10.2     GreenHunter shall have the right at all reasonable times to examine
the books, records and charts of Tuesday Pipeline to the extent necessary to
verify the accuracy of any invoice, statement, charge or computation made under
or pursuant to any provisions of this Agreement.

 

E-10.3     Should GreenHunter fail to pay any undisputed amount of any invoice
rendered by Tuesday Pipeline as herein provided when such amount is due, a late
payment charge each month equal to 1.5% of the undisputed amount of the invoice,
net of taxes, not compounded, shall be added to the statement.

 

E-10.4     Additionally, should GreenHunter fail to pay any undisputed amount of
any invoice rendered by Tuesday Pipeline as herein provided when such amount is
due, Tuesday Pipeline in its sole discretion may after sixty (60) days' prior
written notice, terminate this Agreement, or suspend further service to
GreenHunter, or both. In the event that Tuesday Pipeline so terminates this
Agreement, it may, without prejudicing any other rights that it may have against
GreenHunter, retain all amounts paid by GreenHunter pursuant to Section VIII.

 

E-10.5     If GreenHunter shall find at any time within twenty-four (24) months
after the date of any invoice rendered by Tuesday Pipeline that it has been
overcharged in the amount billed, and if said overcharge shall have been paid,
and if GreenHunter shall have made a claim therefore within the aforementioned
twenty-four (24) months, the overcharge, if verified by Tuesday Pipeline, shall
be refunded by Tuesday Pipeline to GreenHunter within thirty (30) days of notice
of said claim. Similarly, if Tuesday Pipeline shall find at any time within
twenty-four (24) months after the date of any invoice rendered by it that there
has been an undercharge in the amount billed, it may, within the aforesaid
twenty-four (24) months, submit an invoice for such undercharge, and
GreenHunter, upon verifying the same, shall pay such amount within thirty (30)
days of notice of said claim.

 



 



Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
8

--------------------------------------------------------------------------------

 

 

E-10.6     The statements rendered pursuant to this Agreement will be
denominated in U.S. Dollars ($ U.S.). All payments must be paid in $ U.S.

 

SECTION XI

 

NON-WAIVER OF FUTURE DEFAULTS

 

E-11.1     No waiver by either party of any one or more defaults by the other in
the performance of any provision of this Agreement shall operate or be construed
as a waiver of any future default or defaults, whether of a like or a different
character.

 

SECTION XII

 

FORCE MAJEURE

 

E-12.1     No party shall be able to claim an event of Force Majeure as detailed
in the following section unless it shall notify the other party as soon as
possible after the occurrence relied upon, giving reasonably full particulars.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
9

--------------------------------------------------------------------------------

 

 

E-12.2     Neither GreenHunter nor Tuesday Pipeline shall be liable in damages,
or in any other remedy, legal or equitable, to the other for any act, omission
or circumstances occasioned by or in consequence of any acts of God, strikes,
lockouts, acts of the public enemy, wars, sabotage, blockades, insurrections,
riots, epidemics, landslides, lightning, earthquakes, fires, storms, floods,
washouts, arrests, and restraints of rulers and peoples, civil disturbances,
explosions, breakages or accident to machinery or line of pipe or the necessity
to make repairs, tests, or alterations to machinery or line of pipe, line
freeze-ups, the binding order of any court or governmental authority which has
been resisted in good faith by all reasonable legal means, or any other cause,
whether of the kind herein enumerated, or otherwise, and whether caused or
occasioned by or happening on the account of, the act or omission of one of the
parties hereto or some person or concern not a party hereto, not within the
control of the party claiming suspension and which by the exercise of due
diligence such party is unable to prevent or overcome. A failure to settle or
prevent any strike or other controversy with employees or with anyone purporting
or seeking to represent employees shall not be considered to be a matter within
the control of the party claiming suspension. Since both parties will each be
spending more than $150 million to install transportation pipelines and related
facilities and infrastructure necessary to implement the agreement of parties to
transport Condensate, water and condensates (the water and condensate agreements
are subject to other but related agreements), neither party anticipates any
change in governmental rules or regulations that will cause a complete economic
failure of any pipeline project whether for Condensate, water or condensate.
There are however, certain instances where a change in governmental rules or
regulations could severely change and possibly cause the material economic
failure of a party. Some of those instances are, for example, if the
Commonwealth of Pennsylvania changes its regulations to allow for disposal of
brine in Pennsylvania, or if the State of Ohio prohibits brine from other states
to be disposed of in wells located in Ohio, or if the Coast Guard in the future
will not allow Condensate to be transported via barge on the Ohio River or if
any governmental authority prohibits the taking of water out of bodies of water
or the transportation of brine, water or condensate. In cases like the
foregoing, these events will also be deemed force majeure. The party claiming
material economic failure (the Moving Party) will, in addition to providing
notice as provided in Section E-12.1, additionally have to provide full
particulars showing the material economic failure after doing everything in its
power to reduce losses. Thereafter the parties will meet to discuss and agree
upon a plan of action to mitigate damages. In order to mitigate damages the
parties envision that a pipeline may have to be converted to another use, tanks,
infrastructure and other facilities may have to be sold or reused. As a part of
an agreed upon plan to mitigate damages, the Non-Moving Party may have to either
reduce its charges or agree to an increase in charges in the water and/or
condensate agreements by up to 50% for a period of time necessary so that the
parties will have proportionately lost the same degree of economic opportunity.
In the event GreenHunter and Tuesday Pipeline cannot come to an agreement in
good faith to mitigate the damages due to the event of force majeure, then
either party shall have the right to terminate this Agreement.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
10

--------------------------------------------------------------------------------

 

 

E-12.3     Such causes or contingencies affecting the performance of the
Agreement by either party, however, shall not relieve it of liability in the
event of its contributing negligence or in the event of its failure to use due
diligence to remedy the situation and remove the cause in an adequate manner and
with all reasonable dispatch.

 

E-12.4          Notwithstanding the foregoing provisions of the Section, nothing
shall relieve either party from its obligation to make payments of amount then
due hereunder.

 

 

SECTION XIII

 

LAWS, ORDERS, RULES AND REGULATIONS

 

E-13.1     The performance by the parties of their obligations set forth in this
Agreement shall be subject to all valid and applicable laws, orders, rules and
regulations of any duly constituted authority having jurisdiction. Both parties
shall have the right to contest the validity of any law, order, rule or
regulation, or a change thereof, and the acquiescence or compliance therewith
for any period of time shall not be construed as a waiver of such right.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
11

--------------------------------------------------------------------------------

 

 

E-13.2     This Agreement is governed by the laws of the State of Ohio. All
disputes between GreenHunter and Tuesday Pipeline arising out of or in
connection with this Agreement, or any determination required to be made by
GreenHunter and Tuesday Pipeline as to which the parties disagree shall be
settled by arbitration in Washington County, Ohio. The arbitration shall be
conducted in accordance with the rules of the Ohio Arbitration Act or similar
statute. The arbitration shall be conducted by a single arbitrator who shall be
selected by the parties’ mutual agreement. The arbitrator shall be selected from
attorneys who have been licensed to practice law in the State of Ohio for at
least 20 years and who have demonstrated experience and expertise in oil and gas
law and who have no affiliation or interests with either party and no financial
or personal stake in the outcome of the arbitration. If the parties are unable
to reach agreement upon the selection of the arbitrator within a reasonable
time, then either party may petition the court to appoint the arbitrator
pursuant to the provisions of the Ohio Arbitration Act. The parties agree that
in any such arbitration the rules of evidence shall not apply and that each
party shall be entitled to present any evidence material to the controversy and
that the Arbitrator shall be the sole judge of the materiality of the evidence.
Any award by the arbitrator shall be final, binding and not appealable, and
shall be issued within 30 days after the conclusion of the arbitration hearing
and shall be in writing and shall state the legal and factual bases for the
award. Judgment may be entered on the award in any court of competent
jurisdiction. In the event a third party brings an action against GreenHunter
and/or Tuesday Pipeline, such action shall not be subject to mandatory
arbitration under this section and either GreenHunter or Tuesday Pipeline may
pursue their respective claims or defenses in the action.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
12

--------------------------------------------------------------------------------

 

 

SECTION XIV

 

INSURANCE

 

E-14.1      Neither the minimum policy limits of insurance required of Tuesday
Pipeline or GreenHunter under this Section 14 nor the actual amounts of
insurance maintained by Tuesday Pipeline or GreenHunter under its insurance
program limit or reduce Tuesday Pipeline’s or GreenHunter’s liability and
indemnity obligations in this Agreement.

 

E-14.2     GreenHunter shall maintain the following insurance and all other
insurance required by Applicable Law:

 

 

(A)

Workers’ Compensation and Employer’s Liability Insurance as prescribed by
applicable laws where the Condensate services are performed and, if applicable,
the states, provinces and/or countries of residence of GreenHunter personnel
performing the Services. The policy limits for the Employer’s Liability
Insurance must not be less than US$1,000,000 combined single limit per
occurrence.

     

 

(B)

Commercial General Liability (Bodily Injury and Property Damage) Insurance,
including the following supplemental coverages: Contractual Liability to cover
the liabilities assumed in this Agreement; Products and Completed Operations;
Explosion, Collapse and Underground Hazards; and Sudden and Accidental
Pollution. The policy territory coverage must include all areas where the
Services are to be performed. The policy limits must not be less than
US$10,000,000 or its currency equivalent combined single limit per occurrence.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
13

--------------------------------------------------------------------------------

 

 

 

(C)

Automobile Bodily Injury and Property Damage Liability Insurance extending to
all vehicles provided by GreenHunter in the performance of the Condensate
Services. The policy limits for this insurance must be the higher of the amount
required by applicable law or US$1,000,000 or its currency equivalent combined
single limit per occurrence.

     

E-14.3                    Tuesday Pipeline shall maintain the following
insurance and all other insurance required by Applicable Law:

       

(A)

Workers’ Compensation as prescribed by applicable laws where the Condensate
services are performed and, if applicable, the states, provinces and/or
countries of residence of Tuesday Pipeline personnel performing the Services.
The policy limits for the Employer’s Liability Insurance must not be less than
US$1,000,000 each accident.

     

 

(B)

 

Commercial General Liability (Bodily Injury and Property Damage) Insurance,
including the following supplemental coverages: Contractual Liability to cover
the liabilities assumed in this Agreement; Products and Completed Operations and
Accidental Pollution. The policy territory coverage must include all areas where
the Services are to be performed. The policy limits must not be less than
US$1,000,000 or its currency equivalent combined single limit per occurrence.

       

 

(C)

Automobile Bodily Injury and Property Damage Liability Insurance extending to
all vehicles provided by Tuesday Pipeline in the performance of the Condensate
Services. The policy limits for this insurance must be the higher of the amount
required by applicable law or US$1,000,000 or its currency equivalent combined
single limit per occurrence.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
14

--------------------------------------------------------------------------------

 

 

 

(D)

Umbrella Liability to be excess of all liability coverages mentioned above. The
policy limits shall be US$4,000,000 each occurrence limit/US$4,000,000 general
aggregate limit.

     

E-14.4     If performance of the Condensate Services requires Tuesday Pipeline
or GreenHunter to use watercraft, Tuesday Pipeline or GreenHunter shall maintain
or require owners of the watercraft to maintain the following:

       

(1)

Hull and Machinery Insurance (“H&M”) on all vessels and barges used by Tuesday
Pipeline or GreenHunter in the performance of the Condensate Services, in an
amount equal to the fair market value of each vessel or barge, with navigation
limits adequate for the vessel’s trade.

     

 

(2)

Protection and Indemnity (“P&I”) Liability Insurance including coverage for
injuries to or death of masters, mates and crews (which, if the Condensate
Services are performed in the United States, must include coverage under the
Jones Act, Death on the High Seas Act and General Maritime Law), collision
liabilities not covered under H&M, excess collision liabilities and pollution
liabilities for all vessels and barges used in the performance of the Condensate
Services. The policy territory coverage must include all areas where each vessel
and barge is used. The policy limit for this insurance must be an amount at
least equal to the fair market value of each vessel or barge but not less than
US$10,000,000 or its currency equivalent per occurrence.

 



 

 



 
15

--------------------------------------------------------------------------------

 



 

E14.5     If performance of the Condensate Services requires Tuesday Pipeline or
GreenHunter to use aircraft (including helicopters), Tuesday Pipeline or
GreenHunter shall maintain or require owners of aircraft to maintain Aircraft
Liability (Bodily Injury (including liability to passengers) and Property
Damage) Insurance with a combined single limit of not less than US$25,000,000 or
its currency equivalent per occurrence.

 

SECTION XV

 

MISCELLANEOUS PROVISIONS

 

E-15.1     Neither GreenHunter nor Tuesday Pipeline shall broker its interests
under this Agreement without the prior written consent from either company,
which may be withheld for any reason.

 

E-15.2     The headings used throughout this Agreement are inserted for
convenience of reference only and are not to be considered when construing the
terms or provisions hereof nor are they to be deemed in any way to qualify,
modify or explain the effect of any such provisions or terms.

 

E-15.3     Unless the context otherwise requires, words importing the singular
include the plural and vice versa, and words importing gender include all
genders. The words "herein," "hereunder" and words of similar import refer to
the entirety of this Agreement and not only to the Section in which such use
occurs.

 

E-15.4     This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

 

E-15.5     This Agreement may be executed in counterparts, each of which when so
executed shall be deemed to be an originally executed copy, and it shall not be
necessary to produce all counterparts in order to prove this Agreement.

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

 

 
16

--------------------------------------------------------------------------------

 

 

E-15.6     Any company shall succeed by purchase, merger, or consolidation to
the properties, substantially as an entirety, of GreenHunter or of Tuesday
Pipeline, as the case maybe, shall be entitled to the rights and shall be
subject to the obligations of its predecessor in title under this Agreement.

 

E-15.7     This Agreement constitutes the entire agreement between Tuesday
Pipeline and GreenHunter concerning the subject matter hereof. Any prior
understandings, representations, promises, undertakings, agreements or
inducements, whether written or oral, concerning the subject matter hereof not
contained herein shall have no force and effect. This Agreement may be modified
or amended only by a writing duly executed by both parties.

 

 

E-15.8     The terms of this Agreement will remain confidential except as
required by any government or regulatory body having jurisdiction or unless
parties to this Agreement otherwise agree in writing.

 

[END OF APPENDIX E]

 

 

Condensate Transportation Agreement

GreenHunter & Tuesday Pipeline

June 24, 2014

 

17